Title: Petition of Hugh Lawson White, [30 December] 1796
From: Madison, James,White, Hugh Lawson
To: 


[30 December 1796]

   
   Hugh Lawson White had petitioned the House on 11 February 1795 seeking compensation for services as a private of mounted infantry during John Sevier’s campaign against the Cherokee Indians in September 1793. The petition was referred to the War Department until Secretary James McHenry reported against the claim on 24 December 1796. The House took up the matter again in a Committee of the Whole on 29 December, with Jackson (Tennessee) moving a resolution that Sevier’s expedition was “a just and necessary measure” and that Congress should provide for all its expenses. On 30 December, Smith (South Carolina) proposed that Jackson’s resolution be sent to a select committee (ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Claims, p. 192; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1696, 1737–39, 1741–44; JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:320, 627, 632–33).


Mr. Madison saw no necessity for referring this business to a Select Committee. If it was suggested that the official information which was before them was inaccurate, and that a more full explanation of the situation of things was necessary, there would be some ground for the reference; but he did not find that this was the case. The Secretary of War stated facts, and referred to documents to prove “that the Indians had greatly perplexed and harrassed by thefts and murders, the frontier inhabitants of Tennessee, had shewn themselves in considerable force, and killed at two stations fifteen persons.” If this was a state of facts, and it could not be doubted, the words of the Constitution on this subject were clear. “No State shall, without the consent of Congress, lay any duty on tonnage, keep troops, or ships of war, in time of peace, enter into any agreement or compact with another State, or with a foreign power, or engage in war, unless actually invaded, or in such imminent danger as will not admit of delay.” There could be no doubt, therefore, Mr. M. said, but this expedition came within the meaning of the Constitution. In many cases, he said, it was difficult to determine betwixt offensive and defensive operations, as it was sometimes necessary when acting on the defensive, to use an offensive measure. He had no doubt on the subject, and thought the expence of the expedition should by all means be paid.
